Citation Nr: 1108390	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  07-36 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement to service connection for cataracts, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for a prostate disability, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board notes that the issues on appeal were remanded for additional development in October 2009.  At that time, the issue of entitlement to service connection for heart disease was also properly appealed to the Board.  A November 2010 rating decision granted entitlement to service connection for heart disease.  Consequently, that issue is no longer before the Board. 

The issue of entitlement to service connection for a prostate disability is  REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

The Veteran does not have cataracts that are attributable to military service, or that were caused or made worse by a service-connected disability.  


CONCLUSION OF LAW

The Veteran does not have cataracts that are the result of disease or injury incurred in or aggravated during active military service, and cataracts are not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA must provide notice to the claimant that:  (1) informs the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) informs the claimant about the information and evidence that VA will seek to provide; and (3) informs the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in December 2006 and January 2010; a rating decision in March 2007; a statement of the case in November 2007; and a supplemental statement of the case in December 2008.  Those documents discussed specific evidence, particular legal requirements applicable to the claim, evidence considered, pertinent laws and regulations, and reasons for the decisions.  VA made all efforts to notify and to assist the appellant with evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  The Board finds that any defect of timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to the claimant's receipt of compliant notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the November 2010 supplemental statement of the case.  A statement of the case or supplemental statement of the case can constitute a readjudication decision that complies with all applicable due process and notification requirements if adequate notice is provided prior to that adjudication.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice prior to a readjudication, including in a statement of the case or supplemental statement of the case, cures any timing defect associated with inadequate notice or the lack of notice prior to the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained a medical examination in relation to the claim.   Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  Furthermore, the Board finds that if there is any deficiency in the notice to the Veteran or the timing of the notice it is harmless error because the appellant had a meaningful opportunity to participate effectively in the processing of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on various post-decisional documents for concluding adequate notice was provided, but the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore the error was harmless).  

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which lay observation is competent.  

If chronicity is not shown, service connection may still be established if the condition is noted during service or during an applicable presumptive period, and if competent evidence, either medical or lay, depending on the circumstances, relates the present condition to pertinent symptomatology experienced since service.  38 C.F.R. §3.303(b) (2010); Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, the regulations provide that service connection is warranted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2010).  That includes any increase in disability that is proximately due to or the result of a service-connected disease of injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2010).  

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2010).

The diseases alluded to above include chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2010).  A recent amendment to that regulation added hairy cell leukemia and other chronic B- cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  75 Fed. Reg. 53202 (August 31, 2010).

Although the Veteran served during a period of war, he does not allege that the current disability at issue began in combat, and therefore, 38 U.S.C.A. § 1154(b), pertaining to proof of service incurrence or aggravation of a disease or injury in the case of a veteran who engaged in combat with the enemy is not for application.

Even where the criteria for service connection under the provisions of 38 C.F.R. § 3.309(e) are not met, a veteran is not precluded from establishing entitlement to service connection by proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran claims that his cataracts are related to his military service including exposure to Agent Orange or in the alternative that his cataracts were caused by his service-connected diabetes mellitus.  

The Veteran's service medical records do not reflect any complaints, findings, or treatment related to any eye disability.  Clinical examination of the eyes was normal at the Veteran's March 1965 entrance examination and April 1969 separation examination.  

Information received from the National Personnel Records Center shows that the Veteran served in the Republic of Vietnam from February 1966 to February 1967 and from March 1968 to September 1968.

Private treatment reports from Vision America show that the Veteran was diagnosed with senile cataracts in March 1996 and underwent cataract surgery in the right eye in March 1996.  

VA outpatient treatment reports dated from June 1998 to August 2010 show that the Veteran underwent extracapsular cataract extraction surgery on his left eye in July 1998.  The Veteran was diagnosed with diabetes mellitus in July 2003.  
 
At a January 2010 VA optometry examination, the examiner indicated that the claims file had been reviewed.  Following a physical examination, the examiner diagnosed the Veteran with refractive error, status post pseudophakia bilaterally, and diabetes mellitus without diabetic retinopathy.  The examiner opined that the Veteran's eye disorders are not at least as likely as not related to service or due to or aggravated by diabetes mellitus.  The examiner indicated that the rationale for the opinion is that there was no indication of any event in service which resulted in cataracts and the Veteran's diabetes occurred years subsequent to the cataract diagnosis and treatment.  

The Veteran testified at a hearing before the Board in May 2009.  The Veteran indicated that he was informed by his treating physician that his cataracts were related to his diabetes mellitus.  

In considering the evidence of record and the laws and regulations, the Board concludes that the Veteran is not entitled to service connection for cataracts.  

As an initial matter, the Board notes cataracts are not one of the diseases associated with exposure to herbicide agents which may be presumed to have been incurred in service.  38 C.F.R. § 3.309 (2010).  Consequently, the Board finds that the Veteran is not entitled to service connection for cataracts on a presumptive basis.  

The Board will next address service connection on a direct and secondary basis.   The Veteran's service medical records do not show any complaints, findings, or treatment for any disability of the eyes.  Additionally, while the competent medical evidence of record shows that the Veteran was diagnosed with bilateral cataracts and underwent surgery for cataracts, the only medical opinion of record indicates that the Veteran's cataracts were not caused or aggravated by the Veteran's military service or service-connected diabetes mellitus.  The examiner provided a detailed rationale for that opinion.  In the absence of a competent medical opinion that the Veteran's claimed cataracts are related to his military service or service-connected diabetes mellitus, service connection must be denied.  

The Board acknowledges the Veteran's contention that he has cataracts as result of his service or service-connected diabetes mellitus.  The Veteran can attest to factual matters of which he had first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).  While he is competent to report symptomatology related to his cataracts and his testimony in that regard is entitled to some probative weight, he is not competent to provide an opinion on the etiology of the disorder.  The competent medical evidence shows that the Veteran's cataracts are not etiologically related to his military service or to service-connected diabetes mellitus.  The Board ultimately finds the competent medical evidence to be more persuasive than the Veteran's lay contentions as to the etiology of his cataracts.  Furthermore, the Veteran is competent to state that he was told of a relationship between his cataracts an diabetes by a physician.  However, he has not submitted any evidence from that physician, nor has he provided VA evidence to obtain any opinion from that physician.

In summary, the Board concludes that the preponderance of the evidence is against finding that the Veteran's cataracts were incurred in service or caused or aggravated in service, or that the cataracts are due to or aggravated by a service-connected disability.  Therefore, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2010).


ORDER

Entitlement to service connection for cataracts, to include as secondary to service-connected diabetes mellitus is denied.


REMAND

A review of the claims file shows that a remand is again necessary before a decision on the merits of the claim of entitlement to service connection for a prostate disability can be promulgated.  

The Veteran's claim was remanded by the Board in order to obtain a VA examination and etiological opinion.  The VA outpatient treatments of record show a diagnosis of benign prostatic hypertrophy (BPH) for which the Veteran was treated with Terazosin.  The Veteran was afforded a VA examination in January 2010 at which time the examiner indicated that there was no evidence of problems with the prostate or prostatitis in service and no prostatic history and that erectile dysfunction was as likely as not related to the Veteran's service-connected diabetes mellitus.  The examiner failed to provide any opinion as to whether any current prostate disability, including BPH was caused or aggravated by the Veteran's service-connected diabetes mellitus.  While that examiner did not find any disability, the evidence does show a diagnosis of a prostate disability during the pendency of this appeal.  Therefore, an opinion is needed regarding the etiology of that disability.

A remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  If the Board proceeds with final disposition of an appeal, and the remand orders have not been fulfilled, the Board itself errs in failing to ensure compliance.  Therefore, because the development sought by the Board in this case has not been fully completed, another remand is required.  38 C.F.R. § 19.9 (2010).

Additionally, VA outpatient treatment reports dated through August 2010 show that the Veteran has sought treatment for BPH.  Any additional VA records dated after August 2010 should be obtained.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA outpatient treatment reports dated after August 2010.  If the Veteran identifies any other relevant medical records, those records should also be obtained.  

2.  Schedule the Veteran for a VA genitourinary examination to determine the etiology of his claimed prostate disability.  Any indicated tests should be accomplished.  A complete rationale for any opinion must be provided.  The examiner should review the claims file and note that review in the report.  The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's claimed prostate disability, to specifically include BPH, was incurred in or is related to his military service, or to any herbicide exposure during his service.  The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any prostate disability, including BPH was caused or aggravated (increased in severity beyond the natural course of the condition) by the Veteran's service-connected diabetes mellitus.  

3.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


